Order filed February 28, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-19-00080-CV
                                   ___________
                       ERNEST POWELL III, Appellant
                                         V.
                            VICTOR GRIJALVA, Appellee


                    On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010190


                                     ORDER
      No reporter’s record has been filed in this case. The official court reporter for
the 190th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On February 1, 2019, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of that notice,
provided this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal by April 1, 2019.
If appellant fails to comply with this order, the court will dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).



                                   PER CURIAM




                                           2